Matter of Antonoffsky v Torres-Springer (2019 NY Slip Op 04109)





Matter of Antonoffsky v Torres-Springer


2019 NY Slip Op 04109


Decided on May 28, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2019

Sweeny, J.P., Richter, Kapnick, Oing, Singh, JJ.


9443 100260/17

[*1]In re J. Phinias Antonoffsky,	 Petitioner,
vMaria Torres-Springer, etc., Respondent.


William E. Leavitt, New York, for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Anna B. Wolonciej of counsel), for respondent.

Determination of respondent, dated November 3, 2016, which, after a hearing, denied petitioner's request for accommodations in lieu of termination from respondent's Section 8 rent subsidy program, unanimously confirmed, the petition denied and this proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Nancy M. Bannon, J.], entered on or about April 25, 2018), dismissed, without costs.
Substantial evidence supports the finding that the petitioner's proposed accommodations, periodic drug testing and drug inspections, would be unduly burdensome, requiring a fundamental change to a housing agency that does not employ health care or law enforcement personnel (see 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]; Moore v New York City Hous. Auth, 134 AD3d 493, 494 [1st Dept 2015]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2019
CLERK